Exhibit 21 Subsidiaries of RC2 Corporation (1) The subsidiaries of RC2 Corporation are as follows: Name Jurisdiction of Organization Learning Curve International, Inc. Delaware RC2 (H.K.) Limited Hong Kong Learning Curve Brands, Inc. Delaware The First Years Inc. Massachusetts The First Years Inc. Delaware Learningcurveshop.com, Inc. Delaware Racing Champions Worldwide Limited United Kingdom Racing Champions International Limited United Kingdom Bondco 988 Limited United Kingdom Acre 689 Limited United Kingdom RC2 Deutschland GmbH Germany Learning Curve Canada Holdco, Inc. Delaware RC2 Canada Corporation Nova Scotia, Canada RC2 Australia Pty. Ltd. Australia RCE Holdings, LLC Delaware RC2 (Asia) Limited Hong Kong Learning Curve Canada Limited Ontario (1) All subsidiaries are wholly owned, directly or indirectly, by RC2 Corporation.
